 I)I (ISI()NS ()1 NATION A ILABOR REI.AI()ONS B()AR)Pennypower Shopping News, Inc. and Debra K. lei-sek. ('asc 17 (',\ 8064Aiugusl 22. 1979I)C('ISION ANI OR[)DER.K REMANI)ING FORHEARING D)E N01'0BY (CHIAIRMAN FANNIN(; ANI) MEMBERS JIENKINSAND) PI:NI LI.l()On November 22. 1978. Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding, in which he concluded, based upon hisappraisal of a record made before a now deceasedAdministrative Law Judge,' that the General Counselfailed to establish a prima/filcie case in support of thecomplaint allegations and, accordingly. recommend-ed dismissal of the complaint. Thereafter. the GeneralCounsel filed exceptions and a supporting brief, andRespondent filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brieft'and has decided, for the reasons set forth below, toremand this proceeding for a hearing rde noto.The complaint alleges that Respondent. a Kansascorporation engaged in the production and distribu-tion of a weekly shopping newspaper, discharged nineemployees2on Monday, January 9. 1978. in retali-ation for their concerted walkout during the nightshift on January 6, in violation of Section 8(a)(1) ofthe Act.The facts show that at the time of the walkout thestrikers presented management with a written list ofgrievances and economic demands signed by 13 em-ployees, and announced that they would return onthe following Monday to discuss the contents of theirpetition. Testimony adduced by the General CounselI The hearing in this matter was held on July I I and 12. 1978. beforeAdministratlie Lass Judge Benjamin K Blackburn who, upon concluslln otthe General (Counsel's case-in-chief, adjourned the hearing in, die ii coin-sider Respondent's motion to dismiss the complaint Administrative LawJudge Blackburn died before ruling on the motion and thereafter on No-vemher 2. 1978 Administrative Lavw Judge Riccl was designated by theBoard's Chief Administrative l.aw Judge to conduct further hearing or totake other appropriate action. The attached Decision is based solely on therecord made befiire Administrative aw Judge Blackburn.2 The parties stipulated that seven of the strikers are statutory emploees:Respondent asserts that Debra K. Leisek and Peggy Krehbiel are supersi-sors. Administrative Law Judge Ricci found the supervisory issue mooted byvirtue of his dismissal of the complaint allegations. In view iof our dispositionherein. the supervisory question is not nimoot and should he considered at thehearing to be conducted hereinafter.shows that as some strikers began entering Produc-tion Manager Hern's office to begin the Mondaymeeting. Hern stated that their "final paychecks arein the mail," and that later during the meeting, inresponse to inquiries as to whether his paycheckstatement meant the strikers were fired and ift' theycould clock in. Hern said that "all he knew was thateleven employees walked off and eleven would be re-placed" and that no employee could clock in to workwithout first being interviewed by General ManagerWalton.3Some strikers further testified that they weretold by Hern at the conclusion of the meeting to clearout their desks. The General Counsel contends thatby such conduct Respondent discharged the strikingemployees in retaliation tbr their protected concertedactivities: that the strikers were reasonable in so inter-preting Hern's statements and in believing that appli-cation for reinstatement would have been futile: andthat Walton's refusal to meet with the group of strik-ers or with their committee, and his requirement ofindividual interviews as a condition tfor reinstatement,unlawfully infringed upon their Section 7 rights toengage in protected concerted activities by precludingtheir reinstatement except upon abandonment oftheir collective action.Contrary to the General Counsel, the Administra-tive Law Judge recommended dismissal of the com-plaint based on his conclusion that the preponderanceof the record evidence fails to establish that Respon-dent discharged any strikers on January 9. Thus, hedescribed the meeting between the strikers and Pro-duction Manager Hern as one filled with much ex-cited and mass talking. Although he made no specificcredibility findings, he characterized much of the tes-timony as vague, general. ambiguous, and indirect.He also noted clear testimony by a number of wit-nesses indicating that they never once heard Hern ac-tually tell anyone they were fired or would not beable to sign in at the start of their regular schedule,and that Hern repeatedly stated that he had no an-swers to the strikers' questions. The AdministrativeLaw Judge further concluded that the strikers werenot discharged, but purposefully withheld their ser-vices from Respondent relying upon evidence show-ing that the strikers made a commitment, prior to theJanuary 9 meeting, to hold out for group negotiationswith Walton. and that they never sought reinstate-ment although some had begun to initiate individualreemployment interviews with Walton which theycanceled after consultation and a decision to remainwith the other strikers. He also found that Walton's' In response to the persistent demands by the assembled strikers for ameeting with Walton, Hern apparently telephoned Walton during the meet-ing and related to the strikers Walton's answer that he would meet withstrikers only individually and b appointment.244 NLRB No. 6636 PENNYPOWER SOPPING NEWS, IN(C.refusal to meet with the group or their committee, inthe absence of an), demand for recognition or proofof majority status, was not unlawful.We do not agree with the Administrative LawJudge's dismissal of the complaint herein.4As he cor-rectly points out, for purposes of ruling on Respon-dent's motion for dismissal, the General Counsel'sevidence must be viewed in its best light. In our viewthe testimony adduced by the General Counsel relat-ing to the remarks attributed to Hern during and im-mediately following the January 9 meeting, if cred-ited, could have caused the strikers reasonably tobelieve that they were discharged and that reinstate-ment for them was out of the question. Inasmuch asthe lack of credibility findings herein precludes a fairdetermination of whether the General Counsel hasestablished a prima facie case of unlawful dischargesby Respondent, we are constrained, in the interest ofdue process, to remand this proceeding for a hearingde novo before an administrative law judge for a deci-sion containing credibility resolutions, findings offact, conclusions of law, and recommendations.ORDERIt is hereby ordered that this proceeding be. and ithereby is, remanded to the Regional Director for Re-gion 17 for the purpose of arranging for a hearing denovo before an administrative law judge, and that thesaid Regional Director be, and he hereby is. autho-rized to issue notice thereof.IT IS FURTHER ORDERED that the administrative lawjudge shall prepare and serve on the parties a decisioncontaining credibility resolutions, findings of fact,conclusions of law, and recommendations, and that.following service of the decision on the parties, theprovisions of Section 102.46 of the National LaborRelations Board's Rules and Regulations. Series 8. asamended. shall be applicable.4 We do not, however, disagree with the Administrative L.aw Judge's con-clusion with respect to Walton's lawful right. in these circumstances. Io re-fuse to deal with the strikers except on an individual basis and we accord-ingly adopt his dismissal of that allegation of the complaint as a matter oflaw.DECISIONSAT IiM ENT OF I1IF CASETHOMAS A. Rl(ci, Administrative Law Judge: A hearingin this proceeding opened on July 11. 1978. in Wichita,Kansas, before Administrative Law Judge Benjamin K.Blackburn.' When the General Counsel had finished givingI The charge was filed by Debra K. Leisek, an individual. on February 27.1978. against Pennypower Shopping News. Inc.. here called Respondent orthe Company. The complaint issued on March 8. 1978.all evidence in support of the complaint and rested, on thesecond das of the hearing, Respondent moved tfor dismissalof the complaint on the ground that the record as it stoodfailed to prove a prima /lcie case in support of the essentialcomplaint allegations. Judge Blackburn then adjourned thehearing vine die for the purpose of considering the merits ofthe motion and issuing a decision thereon. Briefs werethereafter filed hby the General Counsel and Respondent.Before he could issue his decision on the motion, JudgeBlackburn died. On November 2. 1978. the Board's ChieftAdministrative Law Judge designated me for the purpose offurther hearing or other appropriate action.After careful appraisal of the record in its entirety. I findmerit in Respondent's motion and will therefore dismiss thecomplaint.'Ihe Question At Issue NoaOn a ridas eve ninig, Janu;atr 6. 1978. during workinghours, II emplo)ees concertedl quit ork hile simula-neousl, presenting to mainagement a petition. signed hb aneven greater number of employees. listing their economicdemands and grievances. Thes decided among themselvesthat they would return to the plant the tollosing Mondayto talk with the emploer about their problems." At about2 p.m. on JanuarS, 9 the group came hack and crowded intothe room of VWalter Hern, the production manager. Theman the strikers really wanted to deal with was RaymondWalton, general manager and part owner of the business 11may he that I or 2, or possibly 3 of the I I strikers were notthere that day, hut it is clear several other employees, whohad not stopped work with the group. were also there. join-ing in spirit and purpose with the rest.There was much excited talk that afternoon and a numl-ber of employees then present testified for the GeneralCounsel in support of the complaint. The people who hadgone on strike did not return to work that da. Most olthem never returned at all. I he sole fctual allega.tion ofwrongdoing set out in the complaint is that during thatmass talking of the group with Production Manager ternthat day Respondent discharged nine of the strikers. Thir-teen employees had signed the petition 3 days earlier. Thebasis of Respondent's motion to dismiss is that the e idenceas a whole. even in its best light. simnply does not suffice toprove affirmaltivel ahod was in fact discharged byHern, or by anybody else. There is another question weretwo of the nowv alleged discriminatees supervisors so as tolose the protection of the statute when engaged in concertedactivities? This question is mooted i it has not been hownanybody was fired.AnalysisMuch of the testimony b one witness after another isvague, general, ambiguous. and indirect. A number saidclearly they never once heard Hern actually tell an onethey were fired. or would not be permitted to sign in at thestart of their regular schedule. It is also clear no one pre-sented herself or himself on time or offered to punch in tostart his or her shift. And repeatedly the witnesses agreedHern just did not answer their questions and kept saying hehad no answers to whatever it was the), either demanded asrights. or wanted to know as to what the future held.537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe only way to understand what happened there thatafternoon-and never mind conclusionary statements ut-tered by some of the witnesses-is in terms of the nature ofthe dispute between the employees in concert and manage-ment. There was no meeting scheduled with any companyspokesman. It was the employees who told Hern theywould be back Monday: neither he nor the owner promisedto meet with them at all. One witness said that on Fridaythe group "demanded" a Monday meeting. And when thestrikers arrived, what they wanted was that the employershould meet with them as a group, should start by yieldingto their insistence that he bargain collectively, to use thecorrect term. This was, as it always is in strike action, thesine qua non of the concerted activity. It was also whatRespondent, through its owner, Walton, refused to givethem-again a denial that has long been an employer'sright in such cases. And the clearest thing shown on thisrecord is that the employees never relented in their con-certed demands.The owner was not in the room, and the strikers keptrepeating to Hern that they wanted to meet with Walton.the boss. No question but that they were not saying justmeeting with him no matter how: it had to be with recogni-tion of their collective voice. They finally persuaded Hernto telephone Walton. Hern's message back to the strikersafter talking to Walton was that he would not meet withthem as a group, but only individually. Practically everysingle witness testified literally it was the "group" conceptthat Walton refused to give them. For example, DeWeese:"we asked if why, we were all together as a group, why wecould not go over to his office at that time and talk to him."Krehbiel: "we asked if Raymond [Walton] would meet withus as a group, and he [Hern] said, 'No. He'll meet with youindividually,' and I believe Debra asked if' he would meetwith a committee of us, and Walton, said- ..that Ray-mond would be happy to meet with us individually, but nota committee."That this is the true message Respondent passed to thestrikers that day is also shown in the testimony of an em-ployee who did not join the strike. Nicholsen went to Wal-ton together with several others who remained at work onMonday morning. "Mr. Walton said that he appreciated usbeing there and that it was asked if he would have a meet-ing with the people who did walk out, and he said that no.as a group, he would not meet with them ....That ques-tion was repeated two or three times and each time Mr.Walton said no, not as a group. He would speak with indi-viduals but he was not going to speak with the group."It is that one word individual, or individually, that theGeneral Counsel keeps repeating proves illegal discrimina-tion in violation of Section 8(a)(3), sometimes calling itplain discharge and sometimes calling it deprivation of theirSection 7 rights.And what is no less clear on this record shown too oftento justify detailed repetition here-is that thereafter thestriking employees never modified or reduced their criticaldemands. They never tried to come back after Monday andthe General Counsel simply says this is because they knewthey had been fired. But the testimony is otherwise. OnSunday, the day before the critical Monday, the employeesmet in someone's house and planned their strategy. Amongother things they elected a committee of five to speak forall. They reaffirmed that resolve after the meeting withHern. On Tuesday, employee Debra Leisek called Waltonon the phone and started by apologizing. "I started off bysaying that I knew that we had done some things wrong ...I asked him if I could come in and talk to him. I said, 'Iknow that you don't want to talk to the whole group, buthow about a grievance committee? We've elected a griev-ance committee, a small one of five. Will you talk to us?'And he said 'We don't have a committee at Pennypower.Debbie.' And I said-there wasn't much I could say. Hesaid, 'If you'd like to make an appointment with me, I'll behappy to talk to you.' So I made an appointment." Havingagreed to meet with Walton alone the next morning, Leisekthat same day again met with the rest of the strikers. Theirgroup decision was, still in Leisek's words at the hearing:"maybe it would be just better to just remain as a group,because we knew we had the right to stay as a group. Wedid not have to talk to him individually, and so we decidedI wouldn't go, and we decided that Peggy would call andtell him." By the time she was through, I.eisek changed herstory a little: she clarified that even on Tuesday, on thetelephone with Walton, she gave two reasons for not want-ing to speak to him individually: "one, that he is a verypowerful man, he loves to intimidate people: two was be-cause we had the right to remain a group, and that's howwe wanted to remain."That these people never gave up on their strike demandsis absolutely clear in the testimony. If instead, despite theirown statements that they held firm, it is to be found thatthey were out on the street against their will, dischargedemployees, the affirmative evidence would have to be clearand positive. It is not. The rule is an old one. unfair laborpractices must be proved "by a preponderance of the affir-mative evidence on the record as a whole." N.L.R.B. v.Glenn Raven Silk Mills. Inc.. 203 F.2d 946 (4th Cir. 1953).Hern said they would be replaced, and that their finalchecks would be mailed to them. When employees withholdtheir services to enforce economic demands collectively,and give no indication of any intent to return until they wintheir objectives. the employer has a right to replace themand to pay them off. That is all Hern said Respondentwould do.In defense of the complaint, the argument that by invit-ing employees to meet with him singly, after refusing todeal with him through their "group" or their "committee."Walton conditioned their employment upon surrender ofSection 7 rights, is a non sequitur, or at least a very loose useof words. He did not say they would not be permitted tojoin unions, to meet in groups in somebody's house to planconcerted action, or even to present their demands to himin a single package for all. All he said--and the testimonyshows clearly they understood it--was he would not bar-gain collectively until such time as the statute made itobligatory upon him--a card check, a Board certification, aGissel case, maybe. Meanwhile, until such an eventualitydeveloped, each employee would make a personal arrange-ment with him, as is true in every nonunion shop in theland. In conferring certain rights upon employees Section 7does not deny the employer the right to ask for proof ofmajority before he becomes hound to collective bargaining.[Recommended order for dismissal omitted from publica-tion.]538